DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1 and 3-9 in the reply filed on 05/26/2022 is acknowledged.  The traversal is on the ground(s) that there is a technical relationship that involves the same special technical feature, which defines the contribution which each of the groups, taken as a whole, makes over the prior art, and that there was no indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity.  Applicant asserts that the Office Action did not consider the relationship of Groups I to IX and thus the burden necessary to sustain the conclusion that the groups lack unity of unity has not been met (Applicant’s Arguments, Pages 1-4).  Applicant further argues that a search of all the claims would not impose a serious burden on the Office, such that the ISA searched all of the claims together (Applicant’s Arguments, Page 4).
In regards to Applicant’s arguments, Examiner does not find Applicant’s arguments persuasive.  In regards to Applicant’s argument that the Office Action did not interpret the claims in light of the description nor the relationship of Groups I to IX, Examiner notes that as set forth in the Office Action mailed on 04/05/2022, Examiner set forth a prior art (Misato) detailing the technical feature of the claimed range of the aluminum alloy material, including the alloy composition; Applicant has not provided sufficient evidence or arguments on the record to show that the technical feature as discussed above is not obvious over the prior art as presented.  Additionally, contrary to Applicant’s arguments, the claims as grouped and sharing said technical feature were directed to different types of inventions, including an aluminum alloy material, a braided shield wire, a conductive member, a battery member, a fastening member, a spring component, a structural component, and a cabtire cable, which are distinguishable products that can have different uses and applications.  
Regarding Applicant’s argument that a search of all the claims would not impose a serious burden on the Office, such that the ISA searched all of the claims together, Examiner notes that there are difference in examining practice between the USPTO and ISA, and that differences between a National Application filed under 35 U.S.C. 111(a) and a National Stage Application submitted under 35 U.S.C. 371 are often subtle, but the differences are important. See MPEP 1896. U.S. National Applications filed under 35 U.S.C. 111(a) are subject to restriction practice in accordance with 37 CFR 1.141-1.146. See MPEP 1896 and MPEP 803. U.S. National Stage Applications are subject to Unity of Invention practice in accordance with 37 CFR 1.475 and 1.499. See MPEP 1896. Under the Unity of Invention standard, demonstrating a serious search burden is not a factor that is considered. 
The instant application is a U.S. National Application filed under 35 U.S.C. 371. Therefore, Unity of Invention practice is used. Accordingly, Applicant’s arguments that the application does not place a serious search burden are irrelevant to the determination of Unity of Invention and are not persuasive. 
The Examiner directs Applicant’s attention to MPEP 1896, which sets forth the differences between National Applications filed under 35 U.S.C. 111(a) and National Stage Applications submitted under 35 U.S.C. 371. Applicant is encouraged to review this portion of the MPEP to become acquainted with the differences in order to ensure an understanding of these differences and the proper regulations, standards, and procedures associated with each of these types of applications.
Examiner adds that as set forth in the prior art rejections below, the technical feature does not make a contribution over the prior art rejections as discussed below.
Therefore, withdrawal of Claims 2 and 10-16, in the reply filed by Applicant on 05/26/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2018-158089, filed on 08/27/2018, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 02/19/2021, 11/02/2021, and 04/19/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “primary surface” renders the claim indefinite.  It is unclear as to what constitutes a primary surface of the aluminum alloy material and what does not; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite
	For purposes of Office examination, the Examiner is broadly interpreting the term within the limitations to mean “…average roughness Ra…of a surface of the aluminum alloy material…”

	In regards to Claim 1, the term “crystal grains which extend in substantially one direction” renders the claim indefinite.  It is unclear as to what tolerances of crystal grains extending in different directions constitute being in “substantially one direction” and what does not; i.e. 1%, 5%, 10%, etc. of grains extending in another direction.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean more than half of the grains extend in one direction.

	In regards to Claims 1 and 3-5, the terms “(L1)” and “(L2)” renders the claims indefinite.  It is unclear as to what the term is defined as, as within Claim 1, it is defined as “an average value of a dimension (L2)” and within Claim 3, it is defined as the average value of the transverse dimension (L2)” according to the sentence syntax set forth in the claims.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is interpreting the term “(L1)” to be an average value of a dimension of each crystal grain parallel with the longitudinal direction of each crystal grain, and “(L2)” to mean the average value of the transverse dimension of each crystal grain.

	In regards to Claim 3, the phrase “as viewed in the section of the aluminum alloy material” renders the claim indefinite.  It is unclear as to what particular view corresponds to “the section” of the aluminum alloy material, given that the term “the section” lacks proper antecedent basis, and there is no guidance as to from what reference point the view is being conducted from, i.e. a surface section, a cross section, etc.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the phrase to mean “as viewed from any cross section of the aluminum alloy”.  

In regards to Claims 5-6, the terms “(BL1)” and “(AL1)” render the claims indefinite, as the limitations read that BL1 and AL1 are both defined to be the “average value of the longitudinal dimension” according to the sentence syntax set forth in the claims.  Furthermore, it is unclear as to the phrases “defined by a primary surface line of the aluminum alloy material” and “a center portion about a thickness center line”.  In particular, the indefiniteness of “primary surface” is discussed above, and it is unclear as to what constitutes a line of a given surface and what does not in terms of structure and direction.  Additionally, it is unclear as to what tolerance and range of distances constitute “about a thickness center line”; for example, within a distance of 10%, 20%, 30% of the center of the thickness.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.
For purposes of Office examination, the Examiner is unable to specifically apply prior art to the aforementioned limitations of the claim as discussed above.

In addition to the rejections set forth above, Claims 3-9 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/175025 (Kobayashi).
In regards to Claim 1, Kobayashi teaches an aluminum alloy strand and wire and a manufacturing method thereof (¶1), wherein the aluminum alloy comprises Mg: 0.3-0.9 mass%, Si: 0.1-0.7 mass%, Fe: 0.1-0.4 mass%, and the balance having a chemical composition composed of Al and inevitable impurities, and having a surface roughness Ra of 0.15-2 µm (Claim 1) – corresponding to and overlapping with the claimed limitations of an aluminum alloy material comprising 0.05-1.80% by mass Mg, 0.01-2.00% by mass of Si, and 0.01-1.50% by mass of Fe, and comprising a remainder including Al and an inevitable impurity, wherein the arithmetic average roughness Ra of a primary surface of the aluminum alloy material is 1.000 µm or less (instant Claim 1) and 0.005 µm or greater (instant Claim 7).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
 Furthermore, Kobayashi teaches that the cold wire rod having said composition was cold wire drawn to form a wire drawing material and strand of aluminum alloy wire (¶¶53-54), wherein the strand diameter of the aluminum alloy wire can be 0.1 mm or more to 0.4 mm or less (¶30) – corresponding to the aluminum alloy material being a wire rod (instant Claim 8), and overlapping with the claimed range of a diameter of the wire rod being within a range of 0.01 mm to 0.65 mm (instant Claim 9); it is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  One of ordinary skill in the art would recognize that the strand of aluminum alloy wire, in being drawn by a die, corresponds to a wire rod.  
Although Kobayashi does not explicitly teach that the aluminum alloy material has a fibrous microstructure of crystal grains which extend in substantially one direction, wherein an average value of a dimension (L2) of each crystal grain in a transverse direction perpendicular to a longitudinal direction of each crystal grain is 500 nm or less as viewed in a section parallel with the substantially one direction (instant Claim 1), nor the limitations of the aspect ratio (L1/L2) being 10 or greater (instant Claim 3), nor the average value of a longitudinal dimension (AL1) being within a range of 1000 nm or greater and 500000 nm or less (instant Claim 4), nor a average value of a longitudinal dimension (BL1) being within a range of 1500 nm or greater and 1000000 nm or less (instant Claim 5), nor the ratio (BL1/AL1) being within a range of 1.2 or greater and 4.0 or less (instant Claim 6), given that the manufacturing method of Kobayashi is substantially similar to that of the instant application, one of ordinary skill in the art would expect the product of Kobayashi produced by a substantially similar method to exhibit substantially similar properties, including those as set forth in instant Claims 1 and 3-6.
	As to Claims 1 and 3-6, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Kobayashi teaches a method of fabricating the aluminum wire strand, including using a casted material with said composition (¶42), followed by a wire drawing process, and specifically, cold wire drawing (¶44), wherein the roughness is set by adjusting the roughness of the die surface used for wire drawing processing, and can be introduced additionally via roll transfer (¶45), followed by a twisting process (¶46), and a heat treatment of batch type, continuous type, or both, wherein the process is formed in a temperature range of from 140-250 °C at a time range of 4-16 hours (¶49). This is the substantially similar method used by applicants to produce the claimed product.  In particular, Applicant teaches that cold processing is utilized for a material with the composition as claimed such that a final processing degree is 3.0 or greater, so that metal crystal splitting and microstructure deformation is accelerated and the grain boundary can be introduced into the material such that the strength and wear resistance is improved (¶¶3-4, Page 24).  Applicant teaches that a cold processing method may be selected according to the wire shape and desired surface roughness, including rolling and drawing from a die (¶3, Page 25), and that the aluminum alloy material is not limited and can include an ingot material (¶1, Page 26), and a stabilizing heat treatment can be performed after cold processing to release residual stress, wherein the treatment temperature is in the range of 70-160 °C for a retention time of 2-10 hours (¶2, Page 28).  Applicant further teaches that in the aluminum alloy material manufactured by said manufacturing method, such an aluminum alloy material has a fibrous microstructure, with the properties as claimed within instant Claims 1 and 3-6.  
Therefore, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the aluminum alloy material having a fibrous microstructure of crystal grains which extend in substantially one direction, wherein an average value of a dimension (L2) of each crystal grain in a transverse direction perpendicular to a longitudinal direction of each crystal grain is 500 nm or less as viewed in a section parallel with the substantially one direction (instant Claim 1), the limitations of the aspect ratio (L1/L2) being 10 or greater (instant Claim 3), the average value of a longitudinal dimension (AL1) being within a range of 1000 nm or greater and 500000 nm or less (instant Claim 4), an average value of a longitudinal dimension (BL1) being within a range of 1500 nm or greater and 1000000 nm or less (instant Claim 5), and the ratio (BL1/AL1) being within a range of 1.2 or greater and 4.0 or less (instant Claim 6)

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2017/0096729 (Taniguchi) teaches a method of manufacturing an aluminum alloy strand from an aluminum alloy containing: not less than 0.001 mass % and less than 0.009 mass % of Ti, 0.4 to 0.9 mass % of Fe, 0.005 to 0.008 mass % of Zr, 0 to 0.02 mass % of Si, and at least one of 0 to 0.05 mass % of Cu and 0.04 to 0.45 mass % of Mg with a residue being composed of aluminum and inevitable impurities, the method comprising the steps of: (1) a step of forming a wire rod using the aluminum alloy; (2) a step of drawing the wire rod to a desired final diameter without performing heat treatment; and (3) a step of continuous annealing or batch annealing the drawn wire material (Abstract).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784